DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, that the film contracts and extends in a stretchable direction makes the scope of the orthogonal separation width and the angle range in relation to the stretchable direction confusing. Both the separation width and the angle range would be altered upon stretching in the stretchable direction (with the separation width narrowing and the angle range becoming more acute. Therefore, it is unclear  in what state (i.e. fully contracted, fully extended, in-between) these characteristic properties are measured and if they even required to be met in the same state when measured.
Claim 2 is rejected for being dependent on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 5967736 B1) (hereinafter “Oshima”), optionally in view of Takahashi et al. (WO 2016/121976 A1), using U.S. Pub. No. 2018/0008481 A1 for translation/citation purposes, (hereinafter “Takahashi”) and Kauschke et al. (U.S. Patent No. 6,610,390 B1) (hereinafter “Kauschke”).
Regarding claims 1-3, Oshima teaches an under-wear like disposable absorbent article comprising an exterior body (All Figs. [20]) forming a front body and back body, an interior body (All Figs. [10]) connected to the exterior body [0004, 0023-0024, 0063] at all side edges, the exterior body connected to itself at side seal portions (All Figs. [21]) forming a waist opening and right and left leg openings, wherein the exterior body includes in both the front and back bodies first and second nonwoven sheet layers (All Figs. [20A/20B]) sandwiching an elastic film (All Figs. [30]) having a width-corresponding stretchable region (All Figs. [80]) containing bonding portions (All Figs. [40]) having the first and second sheet bonded together via through holes (All Figs. [31]) of the elastic film, wherein the length of the bonding portion in the machine direction (All Figs. [40x]) is 0.1 to 1.1 mm, preferably 0.2 to 0.4 mm and a pitch of adjacent bonds (All Figs. [d2]) is 3 to 12.9 mm, preferably 5 to 6.4 mm, and a length of the bonding portion in the cross-direction orthogonal to stretching (All Figs. [40y]) is 0.4 to 3.2 mm, preferably 0.7 to 1.4 mm and comprises a pitch between aligned bonds (All Figs. [d2]) of 2 to 10 mm, preferably 2.3-4.5 mm, giving a calculated range of an interval between adjacent bonding portions/bonding portion rows [Interval = (D2-40y)/2] in the direction orthogonal to stretching of about 0 to 4.8 mm, preferably 0.45 to 1.9 mm, and wherein an oblique line extending at an angle (ϴ) to the machine direction not intersecting any bonding portion could be approximated by ϴ = arctan(a/b), wherein a = (d2+40y)/2 & b = (d1+40x)/2, giving a calculated range of 10.5° to 73.4°, preferably 24.4° to 47.5°, wherein although the calculated ranges do not anticipate the claimed ranges, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
In the event that the overlapping ranges are not prima facie obvious:
Takahashi teaches a nearly identical article, wherein the stretchable region further has an elongation at an elastic limit and a stretching stress, wherein the stretching stress is directly related to the width of the intervals between adjacent bonding portions/rows in the CD/direction orthogonal to stretching, wherein an increased length/area of the bonding portion in the CD decreases stretching stress, which increases elasticity/flexibility and decreased width/area of the bonding portion in the machine direction increases elongation at the elastic limit [0174-0179].
Kauschke teaches a bonding configuration comprising elongated bonds forming a higher interval along a first direction and a lower interval along a second direction due to their elongated shape which allows for increased elongation in the first direction and a lower elongation in the second direction.
Using the above teaching(s), it would have been obvious to one of ordinary skill in the art to minimize the interval between elongated bonds in a cross-direction/direction orthogonal to elongation/stretching and maximize the interval between bonds in a machine direction/direction of elongation/stretching, which would have inherently formed an oblique non-intersecting line 45 degrees or less. One of ordinary skill in the art would have been motivated to maximize elongation at elastic limit and decrease stretching stress [Takahashi; 0174-0179] using closely spaced major axes of elongated bonding portions [Kauschke].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 20th, 2022